                  1 Leigh A. White, State Bar No. 167477
                    lwhite@cdflaborlaw.com
                  2 Joel Van Parys, State Bar No. 227387
                    jvanparys@cdflaborlaw.com
                  3 Jeffrey C. Bils, State Bar No. 301629
                    jbils@cdflaborlaw.com
                  4 CAROTHERS DISANTE & FREUDENBERGER LLP
                    18300 Von Karman Avenue, Suite 800
                  5 Irvine, CA 92612
                    Telephone: (949) 622-1661
                  6
                    Attorneys for Defendant
                  7 TENNANT COMPANY

                  8

                  9                              UNITED STATES DISTRICT COURT

                10                              EASTERN DISTRICT OF CALIFORNIA

                11

                12 EDWARD WATSON, an Individual,                 )   Case No. 2:18-CV-02462-WBS-DB
                   Individually and on behalf of all others      )
                13 similarly situated, and the general public,   )   [Removed from Solano County Superior Court,
                                                                 )   Case No. FCS051313]
                14                 Plaintiff,                    )
                            v.                                   )   STIPULATION AND [PROPOSED]
                15                                               )   ORDER DISMISSING SIXTH CAUSE OF
                   TENNANT COMPANY, a Minnesota                  )   ACTION FOR CONVERSION WITH
                16 Corporation, and DOES 1 through 50,           )   PREJUDICE
                   inclusive,                                    )
                17                                               )
                                 Defendant.                      )   Action Filed: August 7, 2018
                18                                               )
                                                                 )
                19                                               )

                20

                21

                22

                23

                24

                25

                26
                27

                28
                                                                              Stip. And Proposed Order Dismissing
CAROTHERS DiSANTE &
 FREUDENBERGER LLP                                                                     Conversion Cause of Action
                  1         IT IS HEREBY STIPULATED BY AND BETWEEN THE PARTIES, THROUGH THEIR

                  2 COUNSEL OF RECORD, AS FOLLOWS:

                  3         1.      On August 15, 2019, the California Supreme Court decided Voris v. Lampert, Case

                  4 No. S241812, holding that a claim for unpaid wages does not support a cause of action for

                  5 conversion.

                  6         2.      In this case, Plaintiff’s First Amended Complaint (“FAC”) contains, as the Sixth

                  7 Cause of Action, a claim for conversion. The FAC also has in its Prayer for Relief, in paragraph 8,

                  8 a claim for punitive damages based on the conversion cause of action.

                  9         3.      Based on the Voris v. Lampert decision, Plaintiff agrees to dismiss, with prejudice,

                10 his Sixth Cause of Action for conversion and paragraph 8 of the Prayer for Relief based on that

                11 Cause of Action from the FAC.

                12          4.      Each Party shall bear his and its own costs and attorneys’ fees in connection with

                13 the dismissal of the Sixth Cause of Action and paragraph 8 of the Prayer for Relief.

                14

                15          IT IS SO STIPULATED.

                16

                17 Dated: August 27, 2019                 CAROTHERS DISANTE & FREUDENBERGER LLP

                18

                19                                        By: /s/ Leigh A. White
                                                                                Leigh A. White
                20                                        Attorneys for Defendant
                                                          TENNANT COMPANY
                21

                22
                      Dated: August 27, 2019              ALIREZA ALIVANDIVAFA, ESQ.
                23

                24
                                                          By: /s/ Alireza Alivandivafa (as authorized on 8/27/19)
                25                                                            Alireza Alivandivafa
                                                          Attorneys for Plaintiff
                26                                        EDWARD WATSON

                27

                28
                                                                      1            Stip. And Proposed Order Dismissing
CAROTHERS DiSANTE &
 FREUDENBERGER LLP                                                                          Conversion Cause of Action
                  1 Dated: August 27, 2019                LIGHT LAW GROUP, APC

                  2

                  3                                       By: /s/ Azad M. Marvazy (as authorized on 8/27/19)
                                                                                Azad M. Marvazy
                  4                                       Attorneys for Plaintiff
                                                          EDWARD WATSON
                  5

                  6

                  7                                 ********************
                  8         Based on the above Stipulation and GOOD CAUSE APPEARING, the Court hereby
                  9 ORDERS that the Sixth Cause of Action for conversion and paragraph 8 of the Prayer for Relief

                10 seeking punitive damages based on the conversion cause of action are hereby dismissed with

                11 prejudice. Each Party shall bear his or its own costs and attorneys’ fees in connection with this

                12 dismissal.

                13          Dated: August 30, 2019
                14

                15

                16

                17

                18

                19
                20

                21

                22

                23

                24

                25

                26
                27

                28
                                                                      2           Stip. And Proposed Order Dismissing
CAROTHERS DiSANTE &
 FREUDENBERGER LLP                                                                         Conversion Cause of Action
